 

Exhibit 10.34

 

20190109-1

 

Parking Lot Lease

 

Party A: Chengdu Taozhi Parking Management Service Co., Ltd.

 

Party B: Sichuan Jinkailong Automobile Leasing Co., Ltd.

 

Pursuant to the provisions of Contract Law of the People’s Republic of China
(hereinafter referred to as “Contract Law”) and other relevant laws and
regulations, the following contract (“Lease”) on the lease of operation site is
made and entered into by and between Party A and Party B on the basis of
voluntariness and mutual benefits via negotiation.

 

I. Operation Site

 

Party B plans to lease Party A’s vacant land at Group 3, Gaobei Village, Julong
Road, Wuhou District, Chengdu City, which could be used as 90 parking lots.

 

II. Term of Lease

 

One year, from January 10, 2019 to January 10, 2020. Both parties can renew this
Lease upon the expiration.

 

III. Rent and Payment

 

IV. The total fees per year are RMB 108,000 (RMB ONE HUNDRED AND EIGHT THOUSAND
Only).

 

Payment: Party B shall pay rent to Party A every three months (i.e., RMB 27,000
(RMB TWENTY SEVEN THOUSAND Only)).

 

V. Rights and Obligations

 

(i) Party A’s rights

 

1. Party A shall level and tamp the site and install a gate upon the execution
of this Lease to ensure the land leased by Party B can park vehicles smoothly.

 

2. If the land is zoned and used by the government during the term of this
Lease, Party B must obey the government’s decision unconditionally. In such
case, Party A shall inform Party B in writing one month in advance and does not
need to compensate Party B’s facilities . Party A shall refund the rent that
Party B has paid for the period not occupied by Party B.

 

3. Party A may not deliver the land to Party B until the land passes the
leveling acceptance according to Party B’s requirements.

 

  

 

 

(ii) Party B’s rights:

 

1. Party B shall abide by laws and disciplines as well as the relevant
regulations of the district, town and village, keep the environment clean and
tidy and avoid arbitrary building within the site during the entire term of this
Lease. Once Party B is found constructing buildings arbitrarily, Party A has the
rights to request Party B to rectify and in such case, Party A does not need to
compensate Party B. All the economic losses and legal consequences arising
therefrom shall be borne by Party B.

 

2. Party B shall be responsible for keeping all the materials within the site
after the site passes acceptance and bear the property loss incurred at its sole
discretion, if any.

 

3. Party B can use the site solely during the entire term of this Lease and
shall not transfer it or change its nature of use. In case of subleasing the
site, Party B shall inform Party A in advance. If Party B is found violating the
provisions, Party A is entitled to remedy and terminate this Lease.

 

4. Any dispute arising therefrom shall be resolved by both parties via
negotiation. If, however, negotiation fails, both parties can choose to file a
lawsuit to Wuhou People’s Court.

 

5. This Lease is executed in triplicate with each party holding one and the rest
one for filing.

 

Party A: [tv524097_ex10-34img1.jpg] Party A’s signature: Authorized
representative: Seal: Chengdu Taozhi Parking Management Service Co., Ltd.

 

Party B: [tv524097_ex10-34img2.jpg] Party B’s signature: Authorized
representative: Seal: Sichuan Jinkailong Automobile Leasing Co., Ltd. Date:
January 9, 2019

 

  

 